Citation Nr: 0112478	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of service-connected C5-C6 herniated nucleus 
pulposus, rated as 40 percent disabling from February 10, 
1998.

2.  Entitlement to service connection for impotence secondary 
to service-connected neck disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1998 and had an earlier period of active duty for 
training from August to November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1998 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, granted service 
connection for a C5-C6 herniated nucleus pulposus 
(hereinafter "cervical spine disability") and evaluated it 
as 10 percent disabling, effective from February 10, 1998.  
In November 1998 and March 2000, the RO granted higher 
evaluations for the veteran's cervical spine disability, the 
effect of which was to assign a 40 percent rating effective 
from February 10, 1998.  This matter also comes before the 
Board following an April 2000 RO decision which denied a 
claim of service connection for impotence and a claim for 
TDIU.  

(Consideration of the service connection and TDIU claims is 
deferred pending completion of the development sought in the 
remand that follows this decision.)


FINDING OF FACT

The veteran's C5-C6 herniated nucleus pulposus is manifested 
by numbness and tingling in the left arm with near constant 
pain and discomfort; he also has decreased left hand 
strength.


CONCLUSION OF LAW

A 60 percent evaluation for a C5-C6 herniated nucleus 
pulposus is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected cervical spine disability is manifested by 
increased symptomatology, including radiating pain, numbness, 
and decreased left hand strength, as well as decreased 
cervical spine range of motion.  It is requested that the 
veteran be afforded the benefit of the doubt.

Background

VA treatment records, dated from October 1996 to March 1999, 
were obtained by the RO.  These records, beginning in 
February 1998, show the veteran's complaints and/or treatment 
for cervical spine pain along with pain and/or numbness in 
the left shoulder and arm, as well as deceased left hand 
strength.  See VA treatment records dated in February 1998, 
March 1998, April 1998, August 1998, January 1999, February 
1999, March 1999, and June 1999.  An April 1998 cervical 
spine magnetic resonance imaging (MRI) evaluation revealed 
left sided C5-C6 disc herniation.  The MRI report also 
included an opinion that "C6 radicular symptoms on the left 
would be expected."  The diagnoses included C6 radiculopathy 
due to a herniated nucleus pulposus at C5-C6, as well as 
mechanical cervical spine pain.  See VA treatment records 
dated in February 1998, March 1998, January 1999, February 
1999, March 1999, and June 1999.

In addition, the Board observes that, in February 1998, an 
examination revealed intermittent decreased sensation over 
the left forearm and thumb.  Likewise, in March 1999, 
examination disclosed muscle strength of 4/5 in the upper 
extremities.  Treatment records also refer to complaints by 
the veteran that his pain was "constant" (see VA treatment 
record dated in February 1998), "chronic" (see VA treatment 
record dated in February 1999), and "persistent" (see VA 
treatment record dated in March 1999).  Moreover, on one 
occasion, a VA examiner diagnosed the veteran with "chronic 
pain" (see VA treatment record dated in March 1999).

At an October 1998 VA examination, the veteran reported a 
two-year history of a herniated nucleus pulposus at C5-C6.  
The veteran complained of pain, including radicular pain into 
the left arm.  He reported that he had "constant pain" that 
caused him to have difficulty sleeping.  The veteran also 
complained of numbness and tingling down his left arm along 
with decreased grip strength on the left side.

On examination, the cervical spine had forward flexion to 20 
degrees, backward extension to 15 degrees, lateral flexion to 
20 degrees, "with significant numbness and tingling down 
through the left [upper] extremity[,]" and rotation to 30 
degrees bilaterally.  Strength was decreased on the left side 
as compared to the right.  Cervical spine x-rays showed 
narrowing of the disc space at C5-C6 with osteophytic change.  
The diagnosis was "C5-C6 herniated nucleus pulposus with 
tingling of the left arm along with a significant amount of 
pain and discomfort as well as decreased left hand grip 
strength."

The veteran and his wife testified at a personal hearing 
before the undersigned in February 2001.  The veteran 
reported that he had "pretty much continuous" numbness down 
his left arm and the right side of his left hand.  He also 
reported experiencing substantial neck and left shoulder 
pain.  In addition, he had intermittent numbness in his right 
arm.  The veteran testified that the pain in his neck never 
went away no matter how he moved his neck.  He also reported 
that no treatment had alleviated the pain, whether he took 
medicine, used a transcutaneous electronic nerve stimulator 
(TENS) unit, or resorted to other therapeutic measures, such 
as traction, use of a therapeutic pillow or use of a 
whirlpool.  The veteran, when asked if he was ever without 
pain, responded, "[s]eldom, very seldom.  I can pretty much 
say no."  He reported having neck and left upper arm pain 
that awakened him at night.  He indicated that he had lost a 
lot of the motion in his neck and experienced left arm pain 
and/or numbness.  He also reported numbness in his left 
forearm and the thumb on his left hand.  When questioned as 
to the frequency of his left hand and forearm numbness, the 
veteran responded, "[i]t's basically a constant.  I would say 
maybe 1 percent relief, out of a day . . . It'll go away for 
a little while, but then it comes right back."  Next, the 
veteran reported that the severity of his neck and shoulder 
pain fluctuated during the day--from a constant dull ache to 
a knife-like pain in his left shoulder.  Lastly, the veteran 
reported that he was restricted from lifting anything that 
weighed more than ten pounds.
The veteran's wife reported that, due to neck pain, the 
veteran could not stand or sit for long periods of time and 
that she and the veteran frequently had to sleep separately 
because the veteran had to be up and moving around at night 
because of the pain.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  In 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected C5-C6 herniated nucleus 
pulposus has been evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  See RO decisions entered in February 1998, 
November 1998, and March 2000.  Given the 40 percent 
disability rating currently assigned for the veteran's 
service-connected cervical spine disability, the veteran will 
only be entitled to a higher evaluation under potentially 
applicable Diagnostic Codes if he has complete ankylosis of 
the spine at a favorable angle (60 percent) (Diagnostic Code 
5286); or problems compatible with intervertebral disc 
syndrome with pronounced symptoms (60 percent) (Diagnostic 
Code 5293).  38 C.F.R. § 4.71 (2000).

As for whether a higher evaluation may be assigned under 
Diagnostic Code 5293, the Board finds that the evidence shows 
problems tantamount to pronounced intervertebral disc 
syndrome.  38 C.F.R. § 4.7.  VA treatment records show the 
veteran's complaints of having "constant," "chronic," and 
"persistent" cervical spine pain.  Likewise, at his personal 
hearing, the veteran reported that he was never without pain.  
This is significant because a lay witness may testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, at least one VA treatment record includes a 
clinical characterization of the veteran's pain as "chronic."  
The veteran has also complained of pain and numbness 
radiating into his left shoulder, arm, and hand with loss of 
grip strength.  In addition, several VA medical personnel, 
including the VA examiner, found tingling and/or loss of 
sensation in the left arm as well as loss of left hand 
strength and decreased strength in the left arm.  The VA 
examiner opined that the veteran had "a significant amount of 
pain and discomfort."  Furthermore, loss in range of motion 
of his cervical spine as seen at his VA examination is such 
that it may be described as "severe," especially when 
taking into account the functional losses caused by the 
persistent pain.  

Accordingly, the Board finds that the evidence is at least in 
relative equipoise on the question of whether a 60 percent 
rating is warranted under Diagnostic Code 5293.  Under such 
circumstances, the Board concludes that, when taking into 
account limitations due to pain and other factors as 
identified in 38 C.F.R. §§ 4.40, 4.45 (2000), an increased 
rating is warranted.  Because the veteran's pain was 
objectively confirmed and because certain neurologic deficits 
were clearly noted, difficulties are shown that more nearly 
approximate the criteria contemplated for a higher (60 
percent) evaluation.  38 C.F.R. §§ 4.3, 4.7, 4.71a Diagnostic 
Code 5293 (2000); VAOPGCPREC 36-97 (Dec. 12, 1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A higher evaluation is 
therefore warranted.  This is especially so given the reports 
of constant pain that suggest that the veteran is able to 
achieve no more than occasional intermittent relief.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

Whether considering the veteran's disability under Diagnostic 
Codes 5286, 5287, or 5290, a higher evaluation is not 
warranted.  He does not have ankylosis and he has not had a 
fracture of any vertebra.  Consequently, Diagnostic Code 5285 
or Diagnostic Code 5286 is not for application.  The Board 
also notes that the maximum schedular award assignable under 
Diagnostic Code 5287 is 40 percent and the maximum schedular 
award assignable under Diagnostic Code 5290 is 30 percent.  
By this decision, the Board has found the veteran to be 
entitled to a 60 percent disability rating in part because of 
limitation of motion which is already contemplated by the 
criteria of Diagnostic Code 5293.  Therefore, no greater 
benefit can flow to the veteran under the foregoing 
Diagnostic Codes, each of which contemplates limitation of 
motion.  38 C.F.R. § 4.14 (2000).  

Finally, while it might be argued that the Board's analysis 
should include consideration of whether separate ratings are 
warranted for limitation of motion and disc syndrome, it 
should be pointed out that each of the Diagnostic Codes by 
which the cervical spine disability is ratable contemplates 
limitation of motion.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, assigning a separate rating on the basis of both 
limitation of motion and other disc syndrome symptoms would 
be inappropriate.  Id; 38 C.F.R. § 4.14 (2000).

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for a higher evaluation.  This is so because 
the requirements of the new law have been satisfied.  By the 
RO decision and the statement of the case furnished the 
veteran, the RO has notified him of the information and 
evidence necessary to substantiate his claim.  There is no 
indication that additional evidence exists and can be 
obtained on the issue here in question, and he has been 
afforded an examination in connection with the current 
appeal.  In light of the applicable rating criteria and the 
evidence already obtained by the RO, adjudication of this 
rating issue, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).


ORDER

A 60 percent evaluation for a C5-C6 herniated nucleus 
pulposus is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
service connection and TDIU issues is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Action to ensure compliance with the new law 
should include an examination.  The Board notes that the 
veteran's only compensable service-connected disability is 
the cervical spine disability which, by virtue of the 
decision above, is now rated as 60 percent disabling.  The 
veteran testified at his February 2001 personal hearing that 
he had been unable to obtain and maintain a job as a plumber 
because of his cervical spine disability.  Moreover, the 
record contains an October 1998 VA examination report as well 
as VA treatment records that, when considered together, 
suggest that the veteran is able to achieve no more than 
occasional intermittent relief from his symptoms.  However, 
none of these records includes an opinion as to whether his 
service-connected disabilities combine to result in his being 
unable to secure and follow substantially gainful employment.  
See 38 C.F.R. § 4.16(b) (2000).

Because the Court has stated that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination that takes into account the records of prior 
examinations and treatment, on remand the veteran must be 
scheduled for a VA examination to clarify whether his 
service-connected cervical spine disability, along with his 
other service-connected disabilities, renders him unable to 
secure and follow a substantially gainful occupation.  
38 C.F.R. §§ 4.16(b), 19.9 (2000).

As for the claim of service connection for impotence, the 
Board finds that the Veterans Claims Assistance Act of 2000 
requires that action be taken to assist the veteran in 
obtaining evidence to substantiate his claim.  This should 
take the form of obtaining medical nexus opinion evidence.  

These issues are REMANDED to the RO for the following 
actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records kept by the Nashville 
VAMC, as well as all records kept by any 
other physician or hospital subsequently 
identified by the veteran while the appeal 
is in remand status.  In the event any 
attempts to secure information are 
unsuccessful, such efforts should be fully 
documented in the record, and the veteran 
should be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined to 
determine whether he experiences impotence 
that is caused or made worse by service-
connected disability.  The examiner should 
conduct any tests or studies necessary to 
provide an opinion as to the medical 
probabilities that service-connected 
disability has caused or made worse any 
impotence.  If any relationship is found 
between impotence and service-connected 
disability, including the cervical spine 
disability, findings necessary to rate the 
veteran's impotence in accordance with the 
rating schedule should be made.  Medical 
opinion evidence should also be provided 
as to the combined effect of service-
connected disabilities on the veteran's 
ability to secure or follow substantially 
gainful employment.  

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  A supplemental statement of 
the case (SSOC) should be issued if any 
benefit sought is not granted.  The SSOC 
should explain fully the RO's actions, 
including any action taken pursuant to 
38 C.F.R. § 4.16(b).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



